Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul L. Fraulo (Reg. No. 72,121) on November 5, 2021.
The application has been amended as follows: 
Amend claim 1 as follows:
A system for providing access to real estate properties, comprising: 
	a property computer accessible via telecommunication network;
	a user device authenticated to said property computer via a user profile;
	the property computer having a database having a plurality of property profiles, and each of the property profiles is associated with a real property; and
	the user device displays the plurality of property profiles to a user, and each of the property profiles has a corresponding digital key; 
wherein the property computer is configured to receive a request from the user device for access to the real property and to provide a digital key associated with the real property to the user

wherein an agent receives a notification that the user has entered the geofence; wherein the agent provides information relating to features of the real property to the user through the user device upon the agent receiving the notification, the information relating to features of the real property including the costs of utilities of the real property, information related to amenities associated with the real property, and information related to the surrounding neighborhood of the real property; and
wherein the user is provided with a hidden deal through a user interface on the user device, the hidden deal is connected to a timer that is also presented to the user through the user interface, and the user must qualify for the hidden deal by applying for the real property before the timer expires in order to receive the special offer provided by the hidden deal.
Amend claim 11 as follows:
A method for providing access to real estate properties comprising the steps of: 
	providing a user device for receiving a plurality of property profiles from a property computer and displaying the plurality of property profiles to a user, where each of the property profiles is associated with a real property;
	selecting via the user device a one of the plurality of property profiles; 
	transmitting a digital key associated with the selected property profile to the user device;
providing a geofence around the real property, and once the user enters the geofence, sending an arrival notification to the property computer;

providing information relating to the real property by an agent to the user through the user device upon the agent receiving the notification; 
connecting an agent to the user such that the agent can provide information relating to a physical property to the user via the user device, wherein the connection between the agent and user is an interactive chat, and wherein the information relating to the physical property includes features of the real property and the surrounding neighborhood;
providing a hidden deal through a user interface on the user device, wherein the hidden deal is connected to a timer that is also presented to the user through the user interface; and 
qualifying the user for the hidden deal when the user applies for the real property before the timer expires such that the user receives the special offer provided by the hidden deal.
Cancel claims 16 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/           Primary Examiner, Art Unit 2683